United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Seattle, WA,
Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2031
Issued: August 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant filed an appeal from an April 30, 2010 merit decision of the
Office of Workers Compensation Programs denying her recurrence claim. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c)(2) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
commencing May 7, 2007 causally related to her March 20, 2007 work injury.
FACTUAL HISTORY
On March 20, 2007 appellant, then a 49-year-old customer service representative, injured
her right arm when she reached to retrieve a three-inch thick binder and two books on top of the
1

5 U.S.C. §§ 8101-8193.

binder began to fall. She felt pain in her wrist elbow and shoulder. The Office accepted the
claim for right arm strain and cervical subluxation. Appellant was off work from March 23
through April 4, 2007 and from April 22 through May 4, 2007.2 When at work, she was in a
sedentary position. Appellant stopped work on May 7, 2007 and filed a claim for wage-loss
compensation for the period May 7 through June 29, 2007. The record reflects that she
underwent chiropractic manipulations and physical therapy.
On March 29, 2007 Dr. B. Daniel Chilczuk, an occupational medicine specialist, noted
the work injury and listed appellant’s complaints of right side cervical and upper thoracic
tenderness with diffuse right arm radiation not in any particular dermatome. Cervical range of
motion was full with mild diffuse discomfort on extremes. Neuromuscular examination of the
arms was compromised due to pain. Arm ranges of motion were full with diffuse discomfort on
extremes for the right wrist and elbow. Tinel’s and Phalen’s tests were negative. The right hand
had mild diffuse swelling. Dr. Chilczuk diagnosed nonspecific subacute right cervical, upper
thoracic and right arm strain. He advised that the condition should resolve with conservative
treatment and that appellant could return to modified duty on April 5, 2007.
In a May 7, 2007 report, Dr. Chilczuk treated appellant for persistent discomfort in the
right cervical and upper thoracic with diffuse right arm radiation associated with mild global
weakness. He reported findings of normal gait, full cervical range of motion, no significant
discomfort, negative compression and Spurling tests, mild right arm weakness, bilateral full
shoulder range of motion, full and nontender elbow and wrist range of motion and negative
Tinel’s and Phalen’s tests at the wrists. Dr. Chilczuk advised appellant’s condition as work
related and that she would tentatively be off work for four weeks and would undergo diagnostic
testing.
On May 17, 2007 appellant underwent a cervical magnetic resonance imaging (MRI)
scan. In a May 22, 2007 report, Dr. Chilczuk noted she had moderate improvement in all
affected areas. Appellant’s most persistent complaint was her right elbow lateral aspect, which
was aggravated by increased physical activities. There were no radicular symptoms in the arms
or gross muscular weakness, no cervical restriction in spinal range of motion or any right
shoulder restriction in joint range of motion despite increased discomfort anterior aspect with full
flexion. There were also no symptoms of instability, no restriction in joint range of motion over
the right elbow or wrist and no symptoms of peripherovascular insufficiency in the arms.
Dr. Chilczuk advised that the recent MRI scan revealed the presence of disc osteophyte
preexisting formation at the C5-6 level on the right side and C6-7 level on the left side, with no
spinal stenosis or neural foraminal narrowing at both levels. He opined that these were
preexisting changes and no other gross abnormalities were detected. Dr. Chilczuk took appellant
off work for another three weeks.
In a May 31, 2007 report, Dr. Chilczuk noted that appellant had mild to moderate
improvement and that she has proceeded with a chiropractic approach and physical therapy. He
noted that there was no reference to new symptoms. Dr. Chilczuk stated that there was no reason
to suspect any significant structural abnormality. While appellant had been off work for several
2

The employing establishment paid appellant continuation of pay through May 4, 2007.

2

weeks and had some residual discomfort, this should not prevent her from returning to work.
Dr. Chilczuk stated, however, she would be held off work for another month while she continued
with chiropractic and physical therapy activities. He reported examination findings of: normal
posture, normal gait, full cervical range of motion, mild diffuse discomfort on extremes in all
directions, negative compression and Spurling test, normal neurological upper extremity
examination, full bilateral shoulder range of motion with mild discomfort over the right on
extreme flexion extension and abduction, full and nontender right elbow and wrist range of
motion and mild discomfort and negative contralateral testing of the right elbow.
In a June 8, 2007 report, Dr. Garry W. Baldwin, a chiropractor, noted appellant’s history
of injury and her treatment plan. He advised that her condition had improved, but her progress
was slow. For this reason, Dr. Baldwin agreed with appellant’s treating physician that she
should be off work for another month. On June 29, 2007 Dr. Baldwin advised that she could
return to full duty on July 2, 2007 with five-minute breaks every hour for stretching. In a
July 18, 2007 letter, the employing establishment noted it could accommodate her restrictions.
On June 29, 2007 Dr. Chilczuk reported appellant had mild residual discomfort primarily
over her right elbow, diffuse in distribution. He stated that she had an essential normal
examination and could return to work full time at her regular duties on July 2, 2007. In a
July 27, 2007 report, Dr. Chilczuk noted that appellant returned to full-duty work on July 2, 2007
and indicated an aggravation. He noted that she had been working full time or part time
depending on her discomfort and that ergonomic changes to her workstation had not yet been
implemented. Appellant had normal gait, full cervical range of motion, negative compression
and Spurling test, full shoulder, elbow and wrist range of motion, moderate tenderness over the
right lateral epicondyle and negative Phelan and Tinel’s tests at the wrists. Dr. Chilczuk
indicated that she could work regular duties on a part-time basis for four hours a day with a
10-minute stretching break every hour.
Appellant was referred to Dr. Patrick Bays, an osteopath and orthopedic surgeon, for a
second opinion evaluation. In an August 2, 2007 report, Dr. Bays noted the history of injury,
reviewed the medical record and statement of facts and set forth findings. Based on a May 17,
2007 MRI scan, he diagnosed noncompressive C3-4, C4-5 central disc bulging/protrusions, C5-6
central right posterolateral disc osteophyte complex with resultant mild central canal and right
lateral recess stenosis and no evidence of nerve root impingement, with C6-7 paracentral disc
osteophyte complex and mild central canal stenosis, which he opined were preexisting and
unrelated to the March 20, 2007 injury. Dr. Bays also diagnosed cervical subluxation and right
arm strain, by history, due to the March 20, 2007 incident; with significant and profound
symptom magnification with subjective complaints far out of proportion to the objective findings
and nonphysiologic pain behavior. He reported that appellant had a normal objective cervical
spine examination with no diagnosable cervical spine condition. As to her right arm, her
complaints were nonanatomic, out of proportion to objective findings and the constellation of
symptoms objectively fit no specific diagnosis. Dr. Bays found the accepted right arm strain and
cervical subluxation had resolved and that appellant could resume full-duty regular work. He
advised her disability since May 7, 2007 was not supported by his examination and the history of
the claim.

3

On August 16, 2007 the Office proposed to terminate appellant’s medical benefits and
wage-loss compensation.
Appellant submitted additional reports. On August 17, 2007 Dr. Chilczuk noted that she
had been working four hours daily but her symptomatology persisted despite extensive
conservative treatment. He recommended an electromyogram (EMG) of the right arm even
though appellant’s presentation was atypical. Dr. Chilczuk also suggested a psychiatry
consultation since structurally no significant abnormalities had been found for her symptoms.
He released appellant to full duty September 4, 2007. Appellant returned to work full duty
September 6, 2007.
In a September 6, 2007 report, Dr. Baldwin questioned how Dr. Bays was able to
determine proper physical restrictions three months before he evaluated appellant. He opined
that she had to stop work as her work duties significantly aggravated her cervical/upper
extremity condition. Dr. Baldwin explained that, while appellant’s position was “sedentary,” she
had to continually sit, use the telephone, keyboard and computer at work. He stated that this
position was biomechanically poor, caused extreme pressure on the cervical and thoracic spine
and aggravated her condition. Dr. Baldwin stated that he agreed with Dr. Chilczuk that
appellant’s progress would have been slower if she had continued with her work duties as it was
possible that she would have incurred further soft tissue injuries due to the inability to rest her
right arm. He indicated that appellant was approaching maximum chiropractic improvement.
In a September 18, 2007 decision, the Office finalized the termination of appellant’s
wage-loss compensation and medical benefits.
On October 17, 2007 appellant requested an oral hearing, which was held on
March 28, 2008. She submitted an October 8, 2007 statement and medical reports. In a July 30,
2007 report, Dr. Baldwin noted the history of injury and noted reviewing x-rays. He opined,
based on his examination findings, that appellant had a cervicothoracic sprain/strain injury
secondary to a cervical and thoracic subluxation as a result of the March 20, 2007 injury. This
was associated with cervicalgia, mid back pain, headaches, cervical radiculitis and muscle spasm
in the cervical spine and was complicated by spinal misalignment. Dr. Baldwin also indicated
that appellant had a sprain/strain injury to her right arm. He recommended chiropractic
adjustment, massage and physical therapy.
In an August 30, 2007 report, Dr. Chilczuk disagreed with Dr. Bays’ opinion. He opined
that, instead of symptom magnification, there was a psychological component. Dr. Chilczuk
recommended a psychiatric evaluation to rule out work-related stressors and a right arm EMG to
rule out peripheral neuropathy. He also objected to Dr. Bays making a retroactive determination
as to recurrent disability as Dr. Bays examined appellant after she had already stopped work on

4

May 7, 2007. Progress reports dated June 29, August 2 and 17 and September 6 and 27, 2007,
were submitted.3
By decision dated July 14, 2008, an Office hearing representative reversed the Office’s
September 18, 2007 decision with regard to the termination of compensation benefits. The
hearing representative found a conflict in medical opinion between Dr. Bays, for the Office and
Drs. Baldwin and Chilczuk for appellant, as to her residual and whether her cervical spine
subluxation continued. The Office was directed to consider the issue of a recurrence of disability
as of May 7, 2007. On remand, it reinstated medical benefits.
The Office received additional progress reports from Dr. Chilczuk.
In a November 6, 2009 decision, the Office denied the claim for a recurrence of disability
commencing May 7, 2007 on the grounds the medical evidence was insufficient to establish
causal relation.
Appellant requested a hearing which was changed to a review of the written record.4 In
an April 6, 2010 report, Dr. M.E. Goodrich, a Board-certified radiologist, noted that an EMG and
nerve conduction study showed evidence of bilateral carpal tunnel syndrome and left Guyon’s
canal syndrome. He stated that, when compared to the September 2007 study, the median nerve
distal latencies were much more prolonged on the present study which was consistent with a
worsening of bilateral carpal tunnel syndrome.
By decision dated April 30, 2010, an Office hearing representative affirmed the
November 6, 2009 recurrence decision.5
LEGAL PRECEDENT
The Board notes that the term disability, as used in the Act, means incapacity, because of
an employment injury, to earn the wages that the employee was receiving at the time of injury.6
Whether a particular injury caused an employee disability for employment is a medical issue

3

On December 27, 2007 appellant was injured when she walked into a glass door. Under file number
xxxxxx221, the Office accepted facial contusion, closed head injury and concussion. Appellant stopped work
December 27, 2007 and worked intermittently through August 28, 2008, when she stopped all work. The Office
terminated compensation benefits on June 2, 2009. It combined file number xxxxx221 with the file for the present
claim.
4

A hearing was scheduled for February 26, 2010 but, when appellant requested postponement on February 11,
2010, the Office found that the reason provided did not comport with 20 C.F.R. § 10.622(c) and it changed her
request to that of a review of the written record.
5

The hearing representative noted that the Office had been unable to locate an impartial medical specialist to
address the conflict in medical evidence as to whether a cervical subluxation still existed. He directed the Office
resolve this matter and issue an appropriate decision. The issue of whether appellant has any continuing workrelated condition and disability, beyond the claimed recurrence of disability, is not presently before the Board as no
final decision had been rendered at the time of appellant’s appeal. 20 C.F.R. § 501.2(c).
6

Patricia A. Keller, 45 ECAB 278 (1993).

5

which must be resolved by competent medical evidence.7 When the medical evidence
establishes that the residuals of an employment injury are such that, from a medical standpoint,
they prevent the employee from continuing in the employment held when injured, the employee
is entitled to compensation for any loss of wage-earning capacity resulting from such incapacity.8
Recurrence of disability means an inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.9
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which compensation is claimed is causally related to the
accepted injury.10 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical rationale.11 Where no such rationale is present, medical evidence
is of diminished probative value.12
For conditions not accepted by the Office as being employment related, it is the
employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation, not the Office’s burden to disprove such relationship.13
ANAYSIS
The Office accepted that appellant sustained a right arm strain and cervical subluxation
on March 20, 2007 in the performance of duty. She stopped work May 7, 2007 and claimed a
recurrence of disability. The record reflects appellant’s position as a customer service
representative was a sedentary position. The issue before the Board is whether she established
that she sustained a recurrence of disability as of May 7, 2007 causally related to her accepted
work injuries.
Dr. Chilczuk, appellant’s treating physician, held her off work starting May 7, 2007,
released her to full-time duties eight hours a day on July 2, 2007 and then subsequently opined
on July 27, 2007 that she was only able to work part time four hours a day. Generally, findings
on examination are needed to justify a physician’s opinion that an employee is disabled from
7

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

8

Clement Jay After Buffalo, 45 ECAB 707 (1994).

9

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008).

10

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986).

11

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

12

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

13

Alice J. Tysinger, 51 ECAB 638 (2000).

6

work.14 In reports dated May 7, 22 and 31 and July 27, 2007, Dr. Chilczuk reported essentially
normal findings on examination, apart from mild right upper extremity weakness and tenderness
at the right lateral epicondyle. He did not explain how such findings were sufficient to disable
appellant from her sedentary job as of May 7, 2007. In a July 27, 2007 report, Dr. Chilczuk
suggested the lack of ergonomic changes to her workstation was the reason for her erratic work
schedule depending on her comfort level; but he offered no rationale or explanation supporting
work on a part-time basis or any period of disability due to her accepted employment injuries.
Medical evidence that does not offer an opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.15 On May 31, 2007 Dr. Chilczuk
noted that appellant’s residual discomfort should not prevent her return to work as there was no
significant structural abnormality and there were no new symptoms. He subsequently
recommended a psychiatric evaluation and a diagnostic study to rule out a possible psychological
component or peripheral neuropathy. Dr. Chilczuk failed to explain how residuals of the
accepted right arm strain or cervical subluxation disabled appellant commencing May 7, 2007.
He did not provide any findings supporting causal relation of her disability to the March 20,
2007 injury.16 Dr. Chilczuk’s reports are insufficient to establish a recurrence of disability.
In a June 8, 2007 report, Dr. Baldwin advised that appellant was held off work because
her progress in improving was slow. In his September 6, 2007 report, he stated it was possible
she would have incurred further soft tissue injuries had she continued with her work duties.
However, Dr. Baldwin’s general caution against appellant’s return to work is prophylactic in
nature. The Board has held that fear of future injury is not compensable under the Act.17
Dr. Baldwin further indicated in his September 6, 2007 report that appellant’s work duties had
significantly aggravated her cervical/upper extremity condition. He explained that her sedentary
position was biomechanically poor and caused extreme pressure on the cervical and thoracic
spine and the activities sitting and using the telephone, keyboard and computer had aggravated
her condition. However, Dr. Baldwin’s report is conclusory and insufficient to establish
appellant’s claim as he did not provide a rationalized opinion explaining the reasons why her
recurrent condition and disability was due to the accepted cervical subluxation.18 Moreover, he
provided no time frame for appellant’s disability.19 On July 30, 2007 Dr. Baldwin opined that
appellant sustained a cervicothoracic sprain/strain secondary to a cervical and thoracic
14

Laurie S. Swanson, 53 ECAB 517 (2002).

15

Willie M. Miller, 53 ECAB 697 (2002).

16

See Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
17

See Mary Geary, 43 ECAB 300, 309 (1991); Pat Lazzara, 31 ECAB 1169, 1174 (1980) (finding that
appellant’s fear of a recurrence of disability upon return to work is not a basis for compensation).
18

See Franklin D. Haislah, supra note 16. Dr. Baldwin, a chiropractor, also is not competent to diagnose
disorders of the extremities. George E. Williams, 44 ECAB 530, 534 (1993). See 5 U.S.C. § 8101(2).
19

Fereidoon Kharabi, 52 ECAB 291 (2001); see also David H. Goss, 32 ECAB 24 (1980). The Board will not
require the Office to pay compensation in the absence of medical evidence directly addressing the particular period
of disability for which compensation is sought. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.

7

subluxation as a result of the March 20, 2007 work injury. However, the Office only accepted a
cervical subluxation. Dr. Baldwin did not adequately explain how the cervicothoracic
sprain/strain was causally related to the accepted work injury. Additionally, he did not address
any specific date of a recurrence of disability or change in appellant’s accepted conditions,
arising from the employment injury, which prevented her from performing her sedentary
position. Therefore, Dr. Baldwin’s reports are insufficient to establish appellant’s claim.
Dr. Goodrich’s diagnostic test report of April 6, 2010 noted diagnoses but failed to
provide an opinion on causal relationship between the claimed period of disability and the
accepted condition. The Board has held that a physician’s opinion, which does not address
causal relationship, is of diminished probative value.20 Additionally, the Office did not accept
the condition of bilateral carpal tunnel syndrome. Thus, Dr. Goodrich’s report is insufficient to
establish appellant’s claim.
It is appellant’s burden of proof to provide evidence from a qualified physician to support
the recurrence of total disability for any period of time. She failed to submit rationalized medical
evidence establishing that her claimed recurrence of disability commencing May 7, 2007 was
causally related to the accepted employment injury and therefore the Office properly denied her
claim for compensation. Other medical evidence of record, either does not address causal
relationship or negates it as is the case with Dr. Bays’ opinion.
On appeal, appellant contends that not all the medical evidence was considered in her
claim. The Board notes all relevant evidence for the claimed period of the recurrence was
considered. This does not include evidence resulting from her December 27, 2007 work injury,
which occurred subsequent to the claimed recurrence. For the reasons stated above, the medical
evidence of record was insufficient to establish appellant’s claimed recurrence of disability.
CONCLUSION
The Board finds that appellant has not established that she is entitled to wage-loss
benefits for total disability beginning May 7, 2007 causally related to her accepted employment
injuries.

20

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

8

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

